Citation Nr: 0329025	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  97-33 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a blood disorder.  

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals, excision of a ganglion cyst, left thumb, 
metacarpophalangeal joint with scar.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from October 1970 to August 
1974, and from August 1993 until March 1996.  This matter 
comes before the Board of Veterans' Appeals (BVA or Board) 
from August 1996 and March 1999 rating decisions of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.

These matters were previously before the Board in August 
2000.  At that time, a remand was ordered to accomplish 
additional development.  

The issue of entitlement to an initial rating in excess of 10 
percent for residuals, excision of a ganglion cyst, left 
thumb, metacarpophalangeal joint with nontender scar is 
addressed in the REMAND, following the ORDER in this 
decision.


FINDINGS OF FACT

The evidence of record does not objectively demonstrate the 
presence of a current blood disorder.


CONCLUSION OF LAW

A blood disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 
3.102, 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  
This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000); See 
38 U.S.C.A. §§ 5102 and 5103 (West 2003).  In this regard, VA 
will inform the veteran of which information and evidence, if 
any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
VA will also request that the veteran provide any evidence in 
his possession that pertains to the claim.  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000); See 38 U.S.C.A. § 5103A.

It is unclear, at this time, whether the VCAA applies to the 
claims in this current appeal because they were filed before 
enactment of VCAA.  See Kuzma v. Principi, No. 03-7032 (Fed. 
Cir., August 25, 2003).  However, the factual scenario in 
Kuzma, as well as in the prior Federal Circuit cases of 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002), and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002), cited 
therein, was that proceedings were complete before VA when 
the VCAA was enacted.  Clearly, that is not the case here.  
Furthermore, there is contrary legal precedent, see 
VAOPGCPREC 11-00, which holds the VCAA applies retroactively 
to claims pending on the date the law was enacted, such as 
these claims.  

With respect to notice, VA letters to the veteran, to 
specifically include as dated in June 2001, and rating 
decisions, statements of the case, and supplemental 
statements of the case, informed the appellant of the 
evidence necessary to substantiate his claim for service 
connection for a blood disorder, as well as VA development 
activity.  As such, VA's duty to notify has been met.  See 
Quartuccio v. Principi, No. 01- 997 (U.S. Vet App. June 19, 
2002).

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of VA 
and private post service treatment and examination.  The 
veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  The RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  Nevertheless, in a statement 
signed and dated in June 2001, the veteran indicated he had 
no further evidence or information to submit in regard to his 
appeal.

Procedural history

In an August 1996 rating decision, the RO denied service 
connection for herniated disc, generalized anxiety disorder, 
and penis deformity with loss of erectile power.  It granted 
service connection and assigned noncompensable evaluations 
for hypogonadism with residuals of varicocelectomy, 
impingement syndrome of the right shoulder, residuals of 
excision of a ganglion cyst, left thumb, metacarpophalangeal 
joint with scar, and residuals of a fracture of the right 
fifth metatarsal.  The veteran filed a notice of disagreement 
with these actions and a statement of the case was issued.  
The RO accepted a December 1997 substantive appeal as timely.  
In May 2000, a supplemental statement of the case was issued 
to the veteran indicating that service connection had been 
granted for lumbosacral strain and generalized anxiety 
disorder with dysthymic disorder.  Service connection 
continued to be denied for penis deformity with loss of 
erectile power.  Ten percent evaluations were also granted 
for impingement syndrome of the right shoulder and 
hypogonadism with residuals of varicocelectomy.  A 
noncompensable evaluation was confirmed for residuals of 
fracture of the right fifth metatarsal and for residuals of 
excision of a ganglion cyst, left thumb, metacarpophalangeal 
joint with scar.  The veteran filed a VA Form 9 in response 
thereto indicating that he had read the supplemental 
statement of the case and he was only appealing the 
noncompensable evaluation for residuals of excision of the 
ganglion cyst of the left thumb metacarpophalangeal joint.  

Once filed, a substantive appeal may be withdrawn in writing 
at any time before the Board promulgates a decision. 38 
C.F.R. § 20.204(b) (1999).  As the veteran has indicated in 
his signed VA Form 9 that he desired to withdraw his appeal 
with respect to the issues of service connection for penis 
deformity with loss of erectile power as well as the issues 
of increased ratings for hypergonadism with residuals of 
varicocelectomy, impingement syndrome of the right shoulder, 
and residuals of a fracture of the right fifth metatarsal and 
service connection has been granted for a generalized anxiety 
disorder and chronic lumbosacral strain, these issues are no 
longer in appellate status and will not be considered by the 
Board.

Relevant law and regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  Additionally, service connection shall be 
established for a disability which is proximately due to or 
the result of a service-connected disability.  38 C.F.R. 
§ 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Factual background

In-service medical history

The veteran's enlistment examination in July 1970 showed no 
blood disorders.  

During service, in June 1971, the veteran sustained a 
laceration to the back of his left leg.  Sutures were 
necessary.  

In April 1973, the veteran was diagnosed with infectious 
mononucleosis.  

A December 1973 in-service treatment report contained an 
impression of viral illness.  The examiner also questioned 
whether the veteran's symptomatology represented a recurrence 
or flare of his mononucleosis.  

In a February 1974 physical profile serial report, the 
veteran was diagnosed with toxoplasmosis.  

An April 1974 treatment report noted that the veteran's 
toxoplasmosis was asymptomatic.  

The veteran's separation examination in June 1974 proved 
normal.  

There was no evidence of complaints of, or treatment for, any 
type of blood disorder in the veteran's second tour of active 
duty, from August 1993 to March 1996.

Post-service medical history

Upon VA examination in November 1998, the veteran reported 
that he suffered a laceration of his left calf in 1973 and 
that he required sutures.  He further reported that 6 or 12 
months later he felt tired, lethargic and had a loss of 
appetite.  He reported that blood tests were accomplished 
which were positive for toxoplasmosis/histoplasmosis.  His 
treatment plan involved rest and the prescription of an 
antibiotic.  

Following objective examination, the VA examiner stated that 
there was no abnormality of the veteran's blood per se.  The 
examiner was unable to offer an informed opinion of the 
relationship between the veteran's positive test for 
toxoplasmosis/histoplasmosis and the veteran's active service 
without any further information.  The diagnosis was a history 
of positive serology for toxoplasmosis/histoplasmosis.  

At his personal hearing in January 2000, the veteran 
discussed the blood disorder which he contends arose in 
service.  He stated that during his first tour of duty as an 
Operating Room technician, he was carrying a bag down to a 
dumping site.  The bag was swinging as he walked and suddenly 
he felt blood dripping down his leg.  Upon further 
investigation, a scalpel had been placed in the bag and it 
cut his left back calf.  He stated that the cut was about 2 
inches long.  The veteran was asked if any competent medical 
authority informed him that the incident could have caused a 
blood disorder.  He failed to identify any specific source to 
corroborate his contentions.  

Analysis

The veteran contends that he should be awarded service 
connection for a blood disorder.  As previously stated, a 
successful service connection claim will contain the 
following three elements: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 7 Vet. App. at 341, 346.  

In the present case, the service medical records reflect 
treatment for toxoplasmosis in 1974, during the veteran's 
first tour of duty.  Despite such in-service treatment, the 
Board finds that an award of service connection is not 
appropriate here.  The reason for this is that the evidence 
fails to demonstrate a current disability.  Indeed, upon VA 
examination in November 1998, it was determined that there 
was no abnormality of the veteran's blood per se.  No other 
competent evidence shows the existence of a current blood 
disorder.  The evidence does contain general medical 
information regarding histoplasmosis, but such text does not 
establish that the veteran presently has a diagnosis of such.  

The Board's conclusion that an award of service connection is 
not justified is supported by a decision of the United States 
Court of Appeals for Veterans Claims, which interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  

Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In summary, inasmuch as the veteran has no currently 
demonstrated blood disability, the preponderance of the 
evidence is against the veteran's claim, and service 
connection for such is not warranted.  See Rabideau and 
Chelte, both supra.   See also Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  Accordingly, the veteran's claim of service 
connection fails.  The benefit sought on appeal is denied.  


ORDER

Service connection for a blood disorder is denied.  


REMAND

On VA fee basis examination in July 2001, the service-
connected left thumb disability was noted to include 
limitation of motion.  As such, the disability at issue is 
ratable, in part, under 38 C.F.R. § 4.71a based on limitation 
of motion of the thumb.  Service connection has been 
established for the left thumb disability effective from 
March 2, 1996.  As noted in the supplemental statement of the 
case issued in January 2003, effective August 26, 2002, the 
criteria for rating ankylosis and limitation of motion of 
digits of the hand were amended.  67 Fed Reg. 48784 - 48787 
(July 26, 2002).  For the rating period from August 26, 2002, 
the VA is to consider the disability at issue under both the 
rating criteria in effect prior to, and from, August 26, 
2002, applying whichever is most favorable.  

In the present case, the medical evidence contains range of 
motion findings for the veteran's left thumb.  However, such 
evidence does not state whether motion is possible to within 
2 inches (5.1 cms.) of the median transverse fold of the 
palm.  Such a finding is critical to determining whether the 
veteran's ankylosis is favorable or unfavorable under the 
criteria in effect prior to August 26, 2002, and without such 
information it is not possible to ascertain whether a 10 or 
20 percent disability evaluation most closely approximates 
the veteran's disability picture.  

The Board finds that further information should be obtained 
with respect to the veteran's claim of entitlement to an 
increased rating for a ganglion cyst, left thumb, 
metacarpophalangeal joint with scar.  

Under the circumstances, this case is REMANDED for the 
following:

1.  The VA examiner who examined the 
veteran in July 2001 should review that 
examination report, as well as the 
remainder of the claims file, and state 
whether the veteran has left thumb motion 
to within 2 inches (5.1 cms.) of the 
median transverse fold of the palm.  If 
such can not be determined from a review 
of the evidence of record, then the 
veteran should be afforded another 
orthopedic examination to glean such 
information.  If the examiner who 
evaluated the veteran in July 2001 is not 
able to respond to this request, then 
another similarly qualified physician may 
answer in his place.  

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



